Citation Nr: 0308259	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-24 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In his December 2000 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He subsequently 
withdrew this request in a June 2001 submission, however.  
38 C.F.R. § 20.704(e) (2002).  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected disabilities include a 
Muscle Group XII shrapnel wound and post-traumatic stress 
disorder (PTSD), both evaluated as 30 percent disabling; and 
residuals of a right tibia fracture, evaluated as 10 percent 
disabling.

3.  The veteran had eight years of grammar school education 
and was last employed as a farm laborer in 1997.

4.  The veteran's service-connected disabilities, in and of 
themselves, do not render him unable to secure or follow 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.16, 4.19, 4.25 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date, particularly as the 
veteran did not in any way respond to a request for 
additional medical records dated in November 2002.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the Board 
informed him of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103 (West 2002).   This issuance, 
which includes description of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

Additionally, consideration for an extra-schedular grant of 
TDIU is warranted in all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include a Muscle Group XII shrapnel wound and PTSD, both 
evaluated as 30 percent disabling; and residuals of a right 
tibia fracture, evaluated as 10 percent disabling.  The 
veteran's combined disability evaluation is 60 percent.  See 
38 C.F.R. § 4.16(a).  This evaluation does not meet the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU. 

In this regard, the Board has considered the veteran's 
educational and employment background.  His DD Form 214 
confirms that he completed eight years of grammar school.  In 
his application, received in July 1999, he indicated that he 
last worked as a farm laborer in 1997.
 
To better ascertain the effect of the veteran's service-
connected disabilities on his employability, the RO afforded 
him three VA examinations in May 2000.  The report of his May 
2000 VA scars examination, in fact, primarily addresses 
psychiatric symptomatology.  The examiner noted that the 
veteran had severe industrial impairment, with a poor 
prognosis "if he does not receive therapy to control his 
anger."  Additionally, the examiner stated that the veteran 
had "multiple medical conditions which prevent him from 
going back to work" but did not clarify which specific 
disabilities were of critical importance in this regard.  

In the report of the veteran's May 2000 VA general medical 
examination, the examiner diagnosed hypertension, depression, 
status post lung surgery, and multiple shrapnel wounds.  The 
examiner found that the veteran "is certainly capable of 
doing some work," if not the type of work (i.e., farm labor) 
in which he was previously engaged.  Rather, "he certainly 
should be able to do a less active type of employment."

The veteran also underwent a VA psychiatric examination in 
May 2000.  The examiner diagnosed PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 60.  In reviewing 
the veteran's psychiatric history, the examiner noted that he 
had more pronounced PTSD symptoms "when physically he was 
not able to work."  While describing such symptoms as 
hypervigilance, irritability, and anxiety, however, the 
examiner did not further comment on the effect of the 
veteran's PTSD on his capacity for employment.

In October 2000, the veteran submitted a statement from a VA 
social worker.  This social worker confirmed the diagnosis of 
PTSD.  Although the social worker indicated that the 
veteran's PTSD was not "curable," she did not offer a 
specific opinion as to the degree of social and industrial 
impairment resulting from this disability.

The Board has reviewed the evidence of record and finds that 
there is a difference of opinion between the veteran's 
examiners from May 2000 as to whether his current 
disabilities render him unemployable.  The question before 
the Board, however, is whether the veteran's service-
connected disabilities, rather than his overall disability 
picture, renders him unable to secure and follow a 
substantially gainful occupation.  

To date, none of the veteran's examiners has provided an 
opinion specifying that his three service-connected 
disabilities, in and of themselves, render him unemployable.  
Moreover, it is apparent from the record that these disorders 
are not the only conditions contributing to his overall 
disability picture; his May 2000 VA general medical 
examination also revealed hypertension and a lung disorder.  
The Board is therefore unable to reach the conclusion that 
this is an exceptional case for which extra-schedular 
consideration is warranted under 38 C.F.R. § 4.16(a). 

The Board is aware of the veteran's reported difficulties in 
seeking employment.  Nonetheless, the veteran, as a 
layperson, is unable to provide competent testimony as to 
matters which require medical expertise, such as the nature, 
extent, and etiology of his disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Additionally, the 
fact that a veteran is unemployed or has difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence of record does 
not support the veteran's claim that his service-connected 
disabilities render him unable to secure or follow 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b). 



ORDER

The claim of entitlement to TDIU is denied.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

